 

Exhibit 10.14

 

LOCK-UP AGREEMENT

 

__________, 20__

 

Trio Merger Corp.

777 Third Avenue, 37th Floor

New York, New York 10017

 

Ladies and Gentlemen:

 

In connection with the Agreement and Plan of Reorganization (the “Merger
Agreement”), dated as of December 10, 2012, by and among Trio Merger Corp.
(“Trio”), Trio Merger Sub, Inc., SAExploration Holdings, Inc. and CLCH, LLC, to
induce the parties to consummate the transactions contemplated by the Merger
Agreement, the undersigned agrees not to, either directly or indirectly, during
the “Restricted Period” (as hereinafter defined):

 

(1)sell or offer or contract to sell or offer, grant any option or warrant for
the sale of, assign, transfer, pledge, hypothecate, or otherwise encumber or
dispose of (all being referred to as a “Transfer”) any legal or beneficial
interest in any shares of Parent Common Stock (as defined in the Merger
Agreement), issued or to be issued to the undersigned or to any other person or
entity of which the undersigned is an affiliate in connection with the
transactions contemplated by the Merger Agreement, including without limitation
the EBITDA Shares (as defined in the Merger Agreement) (the “Restricted
Securities”),

 

(2)enter into any swap or any other agreement or any transaction that transfers,
in whole or in part, directly or indirectly, the economic consequence of
ownership of any of the Restricted Securities, whether such swap transaction is
to be settled by delivery of any Restricted Securities or other securities of
any person, in cash or otherwise, or

 

(3)publicly disclose the intention to make any offer, sale, pledge or
disposition, or to enter into any transaction, swap, hedge or other arrangement
relating to any of the Restricted Securities.

 

As used herein, “Restricted Period” means the period commencing on the Closing
Date (as defined in the Merger Agreement) and ending on the day preceding the
day that is twelve months after the Closing Date.

 

Notwithstanding the foregoing limitations, this Lock-Up Agreement will not
prevent any Transfer of any or all of the Restricted Securities, either during
the undersigned’s lifetime or on the undersigned’s death, (i) in a transaction
that does not involve a public offering (as such term is used in the Federal
securities laws) and is not made through a securities exchange or an
over-the-counter securities market, or (ii) by gift, will or intestate
succession, or by judicial decree, to the undersigned’s “family members” (as
defined below) or to trusts, family limited partnerships and similar entities
primarily for the benefit of the undersigned or the undersigned’s “family
members”; provided, however, that in each and any such event it shall be a
condition to the Transfer that the transferee execute an agreement stating that
the transferee is receiving and holding the Restricted Securities subject to the
provisions of this Lock-Up Agreement. For purposes of this sub-paragraph,
“family member” shall mean spouse, lineal descendants, stepchildren, father,
mother, brother or sister of the transferor or of the transferor’s spouse.

 

 

 

 

Also notwithstanding the foregoing limitations, in the event the undersigned is
an entity rather than an individual, this Lock-Up Agreement will not prevent any
Transfer of any or all of the Restricted Securities to the shareholders, members
or partners of such entity; provided, however, that in each and any such event
it shall be a condition to the Transfer that the transferee execute an agreement
stating that the transferee is receiving and holding the Restricted Securities
subject to the provisions of this Lock-Up Agreement.

 

Any of the Restricted Securities subject to this Lock-Up Agreement may be
released in whole or part from the terms hereof only upon the approval of the
Committee (as defined in the Merger Agreement).

 

The undersigned hereby authorizes Trio’s transfer agent to apply to any
certificates representing Restricted Securities issued to the undersigned the
appropriate legend to reflect the existence and general terms of this Lock-up
Agreement.

 

This Lock-up Agreement will be legally binding on the undersigned and on the
undersigned’s successors and permitted assigns, and is executed as an instrument
governed by the law of Delaware.

 

[Signature page follows]

 

2

 

 

SIGNATURE PAGE TO THE LOCK-UP AGREEMENT

 

    Signature       Name:    

 

Address:            

 

 

 

